Citation Nr: 0016966	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
from dislocation and internal derangement of the right 
shoulder.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
October 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision and a May 1999 hearing 
officer decision from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent evaluation for residuals from dislocation and 
internal derangement of the right shoulder.  


FINDINGS OF FACT

1.  The veteran is able to flex his right arm to 140 degrees, 
external rotate his right shoulder to 44 degrees, and 
internal rotate his right shoulder to 45 degrees.  

2.  The objective medical evidence does not show dislocation, 
nonunion of the clavicle or scapula, instability, pain on 
range of motion, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
weight-bearing of the right shoulder.  

3.  The veteran currently works as a computer drafter.  


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent 
for residuals from dislocation and internal derangement of 
the right shoulder.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, and 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a VA examination in June 1997.  The 
veteran reported working as an engineer for an aerospace 
manufacturer for 3 years and as a computer drafter for 2 
months.  He reported taking aspirin for relief of 
intermittent right shoulder pain that was sharp and needling.  
The veteran was right handed.  Mild crepitus was noted on 
active and passive movement of the right shoulder and during 
auscultation of that area.  There was no tenderness, 
swelling, deformity, subluxation, lateral instability, non-
union with loose motion, or malunion of the right shoulder.  
Flexion was to 180 degrees, extension was to 45 degrees, 
rotation was to 90 degrees internal and external rotation, 
abduction was to 180 degrees, and adduction was to 35 
degrees.  The diagnosis was minimal degenerative joint 
disease of the right shoulder.  The July 1997 magnetic 
resonance imaging (MRI) impression was minimal degenerative 
changes of the right shoulder, and no rotator cuff tear was 
seen.  

In his September 1997 and January 1998 statements, the 
veteran alleged that he had to give up house building and 
general contractor work because he could not swing a hammer, 
use saws, or nail shingles for any long period of time.  He 
alleged that he now earned approximately 50 percent of the 
income that he had earned as a house builder.  

The veteran underwent a VA examination in April 1998.  He 
reported taking aspirin.  The veteran reported having no 
locking, popping, or grinding sensation, or swelling of the 
right shoulder.  He reported that right shoulder pain 
radiated into his right arm and occasionally caused a 
tingling sensation and rarely radiated upwards toward his 
neck.  Forward flexion was to 165 degrees active and 180 
degrees passive, abduction was to 135 degrees active and to 
140 degrees passive, external rotation was to 60 degrees 
active and passive, and internal rotation was to 45 degrees 
active and to 55 degrees passive.  The joint was not painful 
on range of motion.  There was no fatigue, weakness, or lack 
of endurance on range of motion.  No instability or 
apprehension was found in testing the right shoulder in 
external rotation and abduction.  There was no weakness, 
redness, heat, abnormal movement. or guarding of movement of 
the right shoulder.  There was mild tenderness over the right 
AC joint.  There was no ankylosis present.  There were no 
signs of inflammatory arthritis.  The April 1999 MRI 
impression was degenerative changes of the right AC joint and 
a foci of fluid intensity within the distal supraspinatus 
consistent with some intra-substance degeneration.  The 
diagnoses were status post anterior dislocation of the right 
shoulder over 50 years ago, with no present signs of shoulder 
instability, and mild subacromial impingement of the right 
shoulder producing mild supraspinatus tendinitis.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in March 1999.  The 
veteran testified that he took aspirin for right shoulder 
pain that was similar to toothache pain.  He had to give up 
house building work because he ached every night after using 
a hammer or saw.  Now he worked as a computer drafter.  He 
testified that he was able to use his right arm to brush his 
teeth, comb his hair, and eat.  

The veteran underwent a VA examination in April 1999.  He 
reported working in the furniture manufacturing business for 
some years after service.  He reported a constant ache in his 
shoulder, for which he had received no treatment.  He took no 
medicines for his shoulder.  On examination, there was no 
atrophy of the shoulder.  He had minor tenderness over the 
acromioclavicular (AC)  joint.  Flexion was to 140 degrees, 
extension was to 60 degrees, and abduction was to 130 
degrees.  He internally rotated to T7 and externally rotated 
to 44 degrees.  He had good muscle strength around the 
shoulder.  The MRI impression was hypertrophic changes of the 
AC joint and suspected mild tendinosis/tendonitis within the 
supraspinatus tendon.  The examination impression was some 
mild AC arthritis of long standing.  

The representative's July 1999 statement alleged that DeLuca 
functional loss and pain had not been considered in rating 
the veteran's right shoulder disability.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent evaluation.  Limitation of the 
motion of the major arm to midway between side and shoulder 
level warrants a 30 percent evaluation.  Limitation of the 
motion of the major arm at shoulder level warrants a 20 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Impairment of the major clavicle or scapula, with 
dislocation, warrants a 20 percent evaluation.  Impairment of 
the major clavicle or scapula, with nonunion and loose 
movement, warrants a 20 percent evaluation.  Impairment of 
the major clavicle or scapula, with nonunion and without 
loose movement, warrants a 10 percent evaluation.  Impairment 
of the major clavicle or scapula, with malunion, warrants a 
10 percent evaluation.  Or, rate on impairment of function of 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his disability had increased in 
severity.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Degenerative arthritis of the right shoulder established by 
x-ray findings will be rated on the basis of limitation of 
motion under the criteria of Diagnostic Code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999).  
However, a rating is not available under Diagnostic Code 5201 
because the medical evidence does not show limitation of 
motion of the right arm at shoulder level.  The veteran's 
worst limitation of motion in April 1999 showed that the 
veteran was able to flex, or forward elevate, his right arm 
to 140 degrees and external rotate his right shoulder to 44 
degrees, both motions well above the shoulder level.  In 
addition, in April 1998, the veteran was able to internal 
rotate his right shoulder to 45 degrees, a motion well below 
the shoulder level.  Accordingly, a rating was not available 
under Diagnostic Codes 5003, 5010, and 5201 because the 
veteran did not have limitation of motion of the right arm at 
shoulder level.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5203 because the medical evidence 
does not show dislocation or nonunion with loose movement.  
The June 1997 examiner stated that there was no subluxation, 
and the April 1998 examiner noted that the dislocation took 
place over 50 years ago with no present signs of shoulder 
instability.  The June 1997 examiner noted that there was no 
nonunion of the right clavicle or scapula, and the June 1997 
and April 1998 examiners noted that there was no loose motion 
or lateral instability.  Accordingly, a rating higher than 10 
percent was not warranted under Diagnostic Code 5203.  

The Board notes that, although a rating was not available 
under the criteria of Diagnostic Code 5201 for limitation of 
motion, the veteran's representative alleged that the RO had 
not considered additionally disabling functional loss and 
pain in rating the veteran's right shoulder disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, even 
if a rating had been available for limitation of motion, 
which it was not, consideration of functional loss and pain 
supported continuation of a rating no higher than 10 percent.  

In support of a higher rating, the veteran reported that he 
had to quit working as a house builder and general contractor 
because he could not swing a hammer, use saws, or nail 
shingles for long periods of time.  The April 1998 and April 
1999 examiners noted mild tenderness over the right AC joint, 
and the veteran reported right shoulder pain on motion and 
taking aspirin for the pain.  The June 1997 examiner also 
noted mild crepitus in the right shoulder.  

Against a higher rating, the veteran had secured a new 
occupation as a computer drafter that avoided extensive use 
of his right shoulder.  Although the veteran subjectively 
complained of taking aspirin for right shoulder pain, the 
April 1998 examiner objectively found no pain on range of 
motion, and the April 1999 examiner noted that the veteran 
took no medicines for his shoulder.  The veteran did not have 
weakened movement or excess fatigability in the right 
shoulder because examiners noted that there was no lateral 
instability in June 1997 or weakness, fatigue, or lack of 
endurance on range of motion in April 1998.  The veteran did 
not have problems with incoordination or an impaired ability 
to execute skilled movement smoothly because there was no 
abnormal movement or guarding of movement of the right 
shoulder in April 1998.  The veteran did not experience 
swelling, deformity, or atrophy of disuse because examiners 
noted that there was no swelling or deformity in June 1997 or 
atrophy in April 1999.  Although the veteran reported an 
inability to hammer or saw for long periods of time, the 
medical evidence simply did not show instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight bearing due to the right shoulder 
disability.  Even if they had been applicable to the 
veteran's limitation of motion, the DeLuca considerations of 
any additionally disabling functional loss and pain supported 
continuation of a rating no higher than 10 percent.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected disability markedly 
interfered with employment or caused frequent 
hospitalizations.  The veteran had secured a new occupation 
as a computer drafter, and the medical evidence did not show 
any hospitalizations due to his right shoulder disability.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
from dislocation and internal derangement of the right 
shoulder is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

